Citation Nr: 0330277	
Decision Date: 11/04/03    Archive Date: 11/13/03	

DOCKET NO.  00-12 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an earlier effective date prior to August 
13, 1998, for the grant of total disability evaluation based 
on individual unemployability (TDIU).

2.  Entitlement to an earlier effective date prior to June 
26, 1990, for the grant of a 10 percent disability rating for 
lumbosacral strain.

3.  Whether there was clear and unmistakable error (CUE) in a 
rating decision of November 4, 1963, which evaluated the 
veteran's service connected lumbar strain as zero percent 
disabling. 

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to July 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations by the Albuquerque, New 
Mexico, Department of Veterans' Affairs (VA) Regional Office 
(RO).  One of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

By a rating decision dated in December 1999, the RO granted 
entitlement to TDIU and assigned an effective date of August 
13, 1998. This rating decision also addressed the veteran's 
service-connected lumbosacral strain, which had been 
evaluated as 10 percent disabling from June 26, 1990, and 
noted that the evaluation for lumbosacral strain was subsumed 
by the now service-connected degenerative disc disease for 
which an evaluation of 60 percent was assigned as of August 
13, 1998.  Notice of this decision was sent to the veteran in 
an undated letter.  In April 2000, the veteran filed a 
statement asserting entitlement to an earlier effective date 
for TDIU.

In a January 2001 rating decision, the RO denied a claim for 
entitlement to specially adapted housing.  This decision also 
listed the effective dates assigned for the veteran's service 
connected back disabilities, to include the lumbosacral 
strain formerly evaluated as 10 percent disabling as of June 
26, 1990.  Notice of this decision was sent on January 16, 
2001.  In March 2001, the veteran filed a statement that 
specifically expressed disagreement with the effective date 
assigned for the 10 percent evaluation for lumbosacral 
strain.  This was received by the RO in April 2001.

In March 2001, the RO denied entitlement to an earlier 
effective date for TDIU and also determined that an earlier 
rating decision dated in November 1969 was not clearly and 
unmistakably erroneous.  Notice of this decision was sent in 
May 2001. The veteran submitted a statement to the RO in May 
2001 expressed disagreement with the RO's denial of an 
earlier effective date for the TDIU and with the RO's 
determination that the November 1963 decision was not clearly 
and unmistakably erroneous.

In December 2001, the Board determined that the veteran had 
filed a notice of disagreement with the above issues.  The 
Board remanded the case to the RO for the RO to furnish a 
statement of the case addressing these issues.  The Board 
pointed out that when there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999).

This case was returned to the Board in May 2002, and in June 
2002 the veteran's motion for reconsideration of a September 
1994 Board decision was denied. However, prior to returning 
the case to the Board, the RO did not issue the required 
statement of the case.  In August 2002, the Board remanded 
these claims to the RO for additional development.  A 
statement of the case addressing these claims was issued by 
the RO in September 2002.  The veteran filed a timely 
substantive appeal that month.  Accordingly, these issues are 
before the Board at this time.    

In August 2003, the veteran cancelled his request for another 
hearing following notice that the Veterans Law Judge who had 
heard his case in August 2001 had retired.  The transcript of 
this hearing has been reviewed along with the veteran's 
statements and the arguments of his representative.  In 
August 2003, at the request of the veteran's representative, 
the Board advanced the appeal for consideration by 
reassigning the docket number 00-12 161A. 


FINDINGS OF FACT

1.  A November 1963 RO rating decision granted service 
connection for lumbosacral strain, assigning a noncompensable 
evaluation from July 20, 1963.  The veteran did not timely 
appeal this determination.  

2.  The November 1963 rating decision was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.  

3.  In a statement dated June 26, 1990, the veteran requested 
the reevaluation of his service-connected back disorder.  

4.  In September 1994, the Board determined that the veteran 
was entitled to a 10 percent evaluation for his service-
connected lumbosacral strain.  Service connection for 
degenerative joint disease of the lumbar spine was denied at 
that time.

5.  As requested by the Board, a November 1994 RO rating 
determination increased the evaluation of the service-
connected lumbosacral strain, effective June 26, 1990.

6.  On August 13, 1998, the veteran requested entitlement to 
TDIU.  Medical evidence obtained following August 13, 1998, 
associated the veteran's service-connected lumbosacral strain 
to his degenerative disc disease.  


CONCLUSIONS OF LAW

1.  The RO rating decision of November 1963 did not contain 
clear and unmistakable error.  38 C.F.R. § 3.105(a) (2002).

2.  An effective date earlier than June 26, 1990, for the 
grant of a 10 percent disability rating for lumbosacral 
strain is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5108, 
5110, 5107 (West 2002); 38 C.F.R. §§ 3.104, 3.105, and 3.400 
(2002).

3.  An earlier effective date for the grant of TDIU effective 
prior to August 13, 1998, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107, 5108, 5110, 5107 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105, and 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

On VA examination in October 1963, the examiner indicated 
that a review of the veteran's claims folder revealed no 
history of an injury to the veteran's back.  The veteran 
indicated that he hurt his back in 1958 while in Korea, 
lifting weights in the stockade.  The examiner noted 
stiffness in the back with the veteran complaining of 
constant fatigue.  The veteran was diagnosed with mild 
lumbosacral strain.  The origin of this disorder was 
indicated to be "not determined."

In a November 1963 rating determination, service connection 
was awarded for lumbosacral strain.  A noncompensable 
evaluation was awarded effective July 20, 1963, immediately 
following the veteran's discharge from active service.  The 
veteran was notified of this determination that month.  He 
did not appeal this determination.  At that time, the veteran 
neither alleged, nor did the evidence reflect any sign of 
degenerative disc disease.  VA and private treatment records 
show that the veteran sustained a work-related injury to his 
back in July 1977 and also injured his back on a bus in June 
1982.  Evidence of mild degenerative disc disease was first 
shown in a June 1982 X- ray report.  The records from 1977 
through 1982 also reflect a separate diagnosis of chronic low 
back strain.  

In October 1977 and April 1984, the veteran requested 
increased evaluations in his service-connected back disorder.  
The zero percent evaluation for lumbosacral strain was 
confirmed and continued by subsequent unappealed rating 
decisions dated in November 1982 and May 1984.  A record 
dated March 1978 indicates that the veteran had moved, 
leading to delay in the adjudication of the veteran's October 
1977 claim.  

On June 26, 1990, the veteran requested an increased 
evaluation for his service-connected back disorder.  This 
claim was received at the RO on July 28, 1990.  The RO 
initially denied this claim.  The veteran appealed this 
determination to the Board.  In a September 1994 Board 
determination, the veteran was granted a 10 percent 
evaluation for his service-connected lumbosacral strain.  
Service connection for degenerative joint disease (DJD) and 
degenerative disc disease (DDD) of the lumbar spine was 
denied.  

In a November 1994 rating determination, the RO implemented 
the Board's September 1994 determination in this case.  The 
veteran was awarded a 10 percent evaluation for lumbosacral 
strain effective June 26, 1990.  The veteran did not file a 
notice of disagreement regarding the effective date of this 
award.  

On August 13, 1998, the veteran requested a total disability 
evaluation based on individual unemployability due to his 
service-connected disabilities.  The RO initially denied this 
request.  However, in a December 1999 rating determination, a 
total disability evaluation based on individual 
unemployability was granted effective August 13, 1998.  This 
determination was based on a VA examination dated October 
1999 in which it was found that there was a relationship 
between the lumbosacral spine disorder, the lifting injury 
suffered years ago, and his current degenerative lumbar disc 
disease.  

The veteran has contested the effective date for the award of 
the total rating.  In April 2001, the veteran noted that 
service medical records had revealed treatment for a sore 
back.  It was contended that the RO committed clear and 
unmistakable error in applying the law.  It was noted in a 
statement received in April 2001 that the veteran had been 
found to be totally disabled by the Social Security 
Administration in 1990 because of unemployability.  At a 
hearing held before the Board in August 2001, the veteran 
also disputed the noncompensable evaluation for his back 
disorder in 1963.  He noted complaints of a sore back within 
medical records dated 1954 and 1955.  It was indicated that 
in 1959 the veteran injured his back once again.  The veteran 
also appears to dispute the examination results held 
immediately before this rating determination.  He noted that 
he had been diagnosed with degenerative joint disease in 
1977.  The veteran appears to indicate that he did not 
believe there was a distinction between his arthritis, disc 
disease, and lumbosacral strain.  

In December 2001, the Board found that the record did not 
show that prior to August 13, 1998, the veteran had filed an 
application to reopen a claim for service connection for 
degenerative disc disease of the lumbar spine, which had been 
previously denied by a final Board decision in September 
1994.  Accordingly, an effective date prior to August 13, 
1998, for the grant of service connection and an award of a 
60 percent rating for degenerative disc disease of the 
lumbosacral spine was found to be not warranted.  

In March 2002, the Board denied the veteran's request to 
vacate the decision of December 2001.  In June 2002, the 
request to reconsider the Board's decision of September 1994 
was also denied.  

In August 2002, the Board once again remanded this case to 
the RO in order for the RO to issue a statement of the case 
regarding the claims at issue before the Board at this time.  
A statement of the case regarding these three claims was 
issued by the RO in September 2002.  A timely substantive 
appeal was received in September 2002.  Written argument has 
been submitted by both the veteran and his attorney, which 
will be addressed below.  

II.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

In Livesay v. Principi, 15 Vet. App. 165, 179 (2002), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the VCAA does not apply to CUE cases.  In any event, 
particularly with regards to the claims of an earlier 
effective date, the Board finds that the requirements of the 
VCAA have been met.  In this regard, the Board has taken no 
development of the evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2) in this case.  Thus, the decision by the United 
States Court of Appeals for the Federal Circuit in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), is not applicable.  

After reviewing the claims folder, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulation.  The record in this case 
includes all pertinent records.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claims.  Moreover, in multiple letters from the RO to the 
veteran and in several supplemental statements of the case, 
the veteran has been effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, the veteran has been notified of the 
applicable laws and regulations that set forth the criteria 
for entitlement to the benefit sought.  The discussions in 
the rating decisions, the statement of the case, the 
supplemental statements of the case, and the Board's prior 
decision in this case regarding the effective date of the 
award of the 60 percent evaluation for the service-connected 
back disability have informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  The Board, therefore, finds that the notice 
requirements of the new law and regulation have been met.  

The Court has concluded that the VCAA is not applicable where 
the appellant was fully notified and aware of the type of 
evidence required to substantiate his or her claim and that 
no additional assistance would aid in further developing the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claims, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

III.  CUE in the November 1963 Rating Determination

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes "clear and 
unmistakable error."  For CUE error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the VA examination of October 1963 provides a 
reasonable basis for the RO's conclusion in November 1963 
that the veteran's condition was noncompensable.  The 
examiner described this condition as "mild" and also noted 
that the origin of this disorder was not determined.  Little 
objective evidence of a back disability was indicated at that 
time.  Even if this report was incorrect (which is not at all 
clear based on a review of the evidence as a whole), it still 
provided the RO with a basis in November 1963 to find that 
the veteran's condition warranted a noncompensable disability 
evaluation.  The schedular criteria at that time, and today, 
indicates that a noncompensable evaluation is provided for 
lumbosacral strain with evidence of slight subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Regarding the veteran's testimony and other evidence cited by 
the veteran, it is important to note that a finding of CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question (1963).  Further, the 
error must be "undebatable."  No such error exists in this 
case.  While the veteran has cited to his complaints of back 
pain, such complaints do not provide a basis to determine 
that the RO was clearly and unmistakably in error or that the 
VA rating determination was undebatably wrong.  It must be 
noted that a valid claim of CUE requires more than a 
disagreement as to how the facts were weighed or evaluated.  
See Crippen v. Brown, 9 Vet. App. 412 (1996).  This case is 
similar to the facts in Crippen in that the veteran in this 
case does not assert a total failure to consider highly 
probative evidence, but argues with the findings reached from 
those facts considered.

In this case, it is clear that the November 1963 rating 
decision was based on the October 1963 VA examination and the 
service medical records.  The veteran in this case is arguing 
with the interpretation made by the RO of these facts.  This 
is not a basis under Caffrey, Crippen, Fugo, and Damrel, to 
find CUE within this rating determination.  Thus, the 
veteran's claim must be denied.  In order to hold that the 
rating decision was clearly and unmistakably erroneous, it 
would have to be concluded that the evidence of record at the 
time the decision was rendered was such that the only 
possible conclusion based on the evidence was that the 
veteran had a compensable disability associated with this 
service connected condition.  See 38 C.F.R. § 3.105(a).  In 
this case, it cannot be stated that the VA examination upon 
which the RO relied undebatably showed a compensable 
condition.  CUE requires that error, otherwise prejudicial, 
must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  As the Court stated in Saylock v. 
Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), 
"[p]rinciples of administrative regularity dictate a 
presumption that Government officials 'have properly 
fulfilled their official duties.'"  Accordingly, the 
veteran's claim must fail.

IV.  Entitlement to an Earlier Effective Date Prior to June 
26, 1990, 
For the Grant of a 10 Percent Rating for Lumbosacral Strain

In this case, in June 1990, the veteran requested an 
increased evaluation for his service-connected back disorder.  
The Board granted this claim, awarding the veteran a 
10 percent evaluation for his lumbosacral strain in September 
1994.  

The veteran believes this 10 percent evaluation should be 
granted earlier than June 1990.  The veteran and his 
representative specifically cite to the veteran's claim in 
October 1977.  It does not appear that the RO ever acted upon 
this claim in 1977 or 1978.  However, it did finally act upon 
the veteran's request for an increased evaluation in his 
service-connected back disorder.  The zero percent evaluation 
for lumbosacral strain was confirmed and continued by 
subsequent unappealed rating decisions dated in November 1982 
and May 1984.  As noted above, it appears that the veteran 
moved in 1978, leading to delay in the adjudication of the 
veteran's October 1977 claim.  

In a May 1984 rating determination, the RO specifically found 
no evidence of current treatment for a service-connected 
duodenal ulcer or lumbosacral strain.  As a result, the 
veteran's request for an increased evaluation was denied.  
The veteran was notified of this determination in July 1984.  
He did not appeal this determination to the Board.  
Accordingly, the Board cannot award the veteran a 10 percent 
evaluation for his service-connected back disability prior to 
May 1984 without finding clear and unmistakable error within 
the May 1984 rating determination.  A review of the claims 
folder does not indicate that the veteran has ever contended 
that there was clear and unmistakable error in the May 1984 
rating determination.  The Board sees no clear and 
unmistakable error in the May 1984 rating determination.  As 
indicated by the RO at that time, there was no evidence of 
current treatment for a service-connected duodenal ulcer or 
lumbosacral strain at that time.  There is also no evidence 
to indicate that this rating determination was "undebatably" 
wrong.  Accordingly, there is no basis to award the veteran 
an earlier effective date for the award of a 10 percent 
evaluation for his service-connected lumbosacral strain based 
on the 1977 claim.  

The Board has considered another basis by which it may award 
the veteran an earlier effective date prior to June 26, 1990, 
for the grant of a 10 percent disability rating for the 
lumbosacral strain.  Unless otherwise provided, the effective 
date of an award based on a claim to reopen shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application.  The effective 
date of an increased disability compensation, however, shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of the claim.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

The Board has considered whether medical evidence within one 
year of the veteran's claim for an increased evaluation in 
June 1990 would provide a basis to determine that the veteran 
was entitled to a 10 percent evaluation for this disorder 
within one year prior to June 1990.  However, based on a 
review of the medical evidence from June 1989 to June 1990, 
the Board finds no basis to award the veteran a 10 percent 
evaluation for his service-connected lumbosacral strain.  The 
Board in 1994 clearly relied on medical evidence obtained 
following June 1990 in order to grant the veteran a 
10 percent evaluation for his service-connected lumbosacral 
strain.  Accordingly, this claim must be denied.

V.  Entitlement to an Earlier Effective Date for TDIU

The veteran contends he is entitled to an earlier effective 
date prior to August 13, 1998 (the date he filed this claim) 
for the grant of a total disability evaluation based on 
individual unemployability.  The veteran notes that he was 
unemployed many years prior to August 1998.  However, the 
veteran failed to file a TDIU claim prior to August 13, 1998.  

As noted above, the effective date of an award of 
compensation based on an original claim (received beyond one 
year after service discharge) or claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application thereof under 38 U.S.C.A. § 5110(a).  VA is 
not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that he was totally 
disabled prior to filing the claim.  The fact that the 
veteran was unemployed prior to filing the unemployability 
claim is not relevant.  The record does not include any 
communication with the veteran or his representative received 
prior to August 13, 1998, that may be reasonably construed as 
an indication he was seeking a total rating based on 
individual unemployability due to his service-connected 
disabilities.  

Once again, the Board has considered the issue of whether the 
veteran should be awarded an increased disability evaluation 
within one year before the veteran filed his claim.  However, 
once again, the Board finds no basis to indicate that the 
veteran was totally disabled due to his service-connected 
back disorder prior to August 13, 1998.  The Board had 
previously determined that the veteran's arthritis and 
degenerative disc disease was not associated with his 
service-connected lumbosacral strain.  This determination was 
revised by the RO only following a new VA examination that 
indicated an association between these disorders.  Prior to 
the October 1999 VA examination, it had been determined that 
there was no relationship between the lumbosacral spine and 
his current degenerative lumbar disc disease.  Without taking 
into consideration this examination report, there is no basis 
to award the veteran TDIU.  Accordingly, there is no basis to 
award the veteran an earlier effective date for TDIU.







ORDER

The appeal is denied.





                       
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

